                                                                       Filed: 9/11/2020 10:58 AM
Case 1:21-cv-00576-JMS-DLP 49D05-2009-CT-031
                           Document 1-1 Filed384
                                              03/10/21 Page 1 of 7 PageID   #: 5
                                                                                                                                            Clerk
                                                Marion Superior Court,     Civil Division 5                                Marion County, Indiana




                                 IN    THE MARION SUPERIOWCIRCUIT COURT
                                              STATE OF INDIANA

KATIE B. CRAFT,                                                            )



             Plaintiff,                                                    g



vs.                                                                        g   CAUSE NO.

NATIONAL RAILROAD PASSENGER




                                                         M
                                                                           g

CORPORATION d/b/a AMTRAK                                                   )



             Defendant,                                                    g




             Plaintiff,   Katie B. Craft (“Katie”), by counsel and for her claims against the Defendant,


National Railroad Passenger Corporation d/b/a Amtrak (“Amtrak”), states as follows:


                                                   COUNT I -          Negligence


             1.      That Katie        is   an individual residing in Marion County Indiana.


             2.      That Defendant Amtrak             is   a business duly organized in the District 0f Columbia


with   its   principal place 0f business at 60 Massachusetts                    Ave NE, Washington, DC, 20002-4285.

             3.      That on or about September               1,   2019, Katie boarded a train     owned and operated by

Amtrak       traveling    from   Charlottesville, Virginia t0 Indianapolis, Indiana.


             4.      That 0n 0r about September               2,   2019, Katie arrived in Indianapolis, Indiana       at


Amtrak’s premises in Indianapolis located                    at    350 South    Illinois Street, Indianapolis,   IN 46225.

             5.      That    at all relevant times,         Amtrak,    at a    minimum, owed a duty 0f reasonable      care


t0 ensure the safety 0f all            0f its passengers. Because Amtrak operates a public railway


transportation system,           its   duty 0f reasonable care        is   heightened to an extraordinary level of care.


Cox    v.   Evansville Police Dep't, 107 N.E.3d 453, 458 (Ind. 2018).
Case 1:21-cv-00576-JMS-DLP Document 1-1 Filed 03/10/21 Page 2 of 7 PageID #: 6




           6.        That 0n September            2,   2019, Amtrak breached          its       duties   and was negligent, grossly

negligent, and/or reckless in          its   maintenance 0f its premises and care for Katie. As a                          result,   Katie


slipped and      fell   because of a dangerous condition created by Amtrak’s negligence.


           7.        As   a direct and proximate cause 0f Amtrak’s negligence, Katie sustained bodily


injuries resulting in extensive             medical treatment and expenses, chronic pain, mental anguish, loss


of enjoyment of life and other damages.


           WHEREFORE,               the Plaintiff asks the court t0 enter a             judgment            in   its   favor and against


Defendant in an amount t0 make                 it   whole, for attorney fees, for costs 0f this action, and any other


damages deemed appropriate.

                                               Count         II   — Premises    Liabilitv


           8.        Katie incorporates the allegations in paragraphs                       1   through 7 as       if restated in full



herein.


           9.        That Amtrak       is   the   owner 0f real property located                at   350 South     Illinois Street,



Indianapolis,     IN 46225     (“Premises”).


           10.       That on September            2,   2019, Katie was exiting a train               owned and operated by

Amtrak      at the   Premises. While exiting, Plaintiff was injured                  when         she slipped and        fell as   a result


of a dangerous condition 0n the Premises.


           11.       That   at all relevant times,            Amtrak,   at a   minimum, owed a duty of reasonable                    care


to ensure the safety        of all 0f its passengers. Because Amtrak operates a public railway


transportation system,        its   duty 0f reasonable care             is   heightened t0 an extraordinary level 0f care.


Cox   v.   Evansville Police Dep't, 107 N.E.3d 453, 458 (Ind. 2018).


           12.       That 0n September            2,   2019, Amtrak breached          its       duties   and were negligent,

grossly negligent, and/or reckless in                  its   maintenance 0f its Premises.
Case 1:21-cv-00576-JMS-DLP Document 1-1 Filed 03/10/21 Page 3 of 7 PageID #: 7




        13.    As    a direct and proximate cause 0f Amtrak’s negligence, Katie sustained bodily


injuries resulting in extensive   medical treatment and expenses, chronic pain, mental anguish, loss


of enjoyment of life, and other damages.


       WHEREFORE,            the Plaintiff ask the court t0 enter a   judgment   in her favor   and against

Defendant in an amount t0 make       it   whole, for attorney fees, for costs 0f this action, and any other


damages deemed appropriate.

                                              JURY DEMAND

       Plaintiff,   Katie B. Craft, by counsel, pursuant t0 Trial Rule 38 0f the Indiana Rules 0f Trial


Procedure, respectfully requests that the above matter be tried by a jury.



                                                           WOOTON HOY, LLC

                                                           BV /s/ Lewis S. Wooton
                                                           LEWIS S. WOOTON #26650-49
                                                           NICK TUTTLE JR.       #35785-49
                                                           Counsel for Plaintiff




       WOOTON HOY, LLC
        13 N. State Street
       Greenﬁeld, IN 46140
       Phone: 3 17-3 1 8-1685
Case 1:21-cv-00576-JMS-DLP Document 1-1 Filed 03/10/21 Page 4 of 7 PageID #: 8
Case 1:21-cv-00576-JMS-DLP Document 1-1 Filed 03/10/21 Page 5 of 7 PageID #: 9
Case 1:21-cv-00576-JMS-DLP Document 1-1 Filed 03/10/21 Page 6 of 7 PageID #: 10
Case 1:21-cv-00576-JMS-DLP Document 1-1 Filed 03/10/21 Page 7 of 7 PageID #: 11
